NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 14 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 18-30236

                Plaintiff-Appellee,             D.C. No. 2:18-cr-00062-WFN-1

 v.

WILLIAM MARTIN SHAWL,                           MEMORANDUM*

                Defendant-Appellant.

                  Appeal from the United States District Court
                     for the Eastern District of Washington
                 Wm. Fremming Nielsen, District Judge, Presiding

                             Submitted June 11, 2019**

Before:      CANBY, GRABER, and MURGUIA, Circuit Judges.

      William Martin Shawl appeals from the district court’s judgment and

challenges the 36-month sentence imposed following his guilty-plea conviction for

escape from custody, in violation of 18 U.S.C. §§ 751(a) and 4082(a). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       Shawl contends that the sentence is substantively unreasonable in light of the

mitigating factors, including his difficult upbringing, the recent deaths in his

family, and the non-serious nature of the offense. The district court did not abuse

its discretion. See Gall v. United States, 552 U.S. 38, 51 (2007). The record

reflects that the court considered Shawl’s arguments but concluded that an above-

Guidelines sentence was warranted. The sentence is substantively reasonable in

light of the 18 U.S.C. § 3553(a) sentencing factors and the totality of the

circumstances, including Shawl’s significant criminal history and the need to

protect the public. See Gall, 552 U.S. at 51; United States v. Gutierrez-Sanchez,

587 F.3d 904, 908 (9th Cir. 2009) (“The weight to be given the various factors in a

particular case is for the discretion of the district court.”).

       AFFIRMED.




                                             2                                     18-30236